Citation Nr: 0803043	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).	

2.  Entitlement to service connection for a colon disability 
(claimed as adenocarcinoma of the colon, status-post sigmoid 
colon resection), including due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from October 1960 to December 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

In November 2007, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims for service connection.  For the 
reasons discussed below, these claims are being remanded to 
the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

The veteran, in a June 2007 statement, and in testimony at 
his November 2007 hearing, reported that he receives 
treatment for his PTSD at the Houston, Texas VA Medical 
Center (VAMC).  In particular, in the June 2007 statement, 
the veteran requested that the RO obtain a November 2006 VA 
medical report.  The Board acknowledges that the RO obtained 
medical records from the Houston VAMC through June 2005, but 
that additional records subsequent to that time, including 
the November 2006 record, have not been associated with his 
claims file.  These records may contain important medical 
evidence or confirmation of the veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2005).  As VA has a duty to 
request all available and relevant records from Federal 
agencies, including VA medical records, another search must 
be made for any additional VA medical records that might be 
available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Moreover, regarding the veteran's claim for service 
connection of PTSD, the veteran does not allege, and a review 
of his official military documentation contained in his 
claims file does not otherwise indicate, that he engaged in 
combat against enemy forces as contemplated by VA 
regulations.  His DD Form 214 does not reflect that he 
received any decorations or medals indicative of involvement 
in combat.  There is no other sufficient indication of combat 
service, either, and as such, the Board finds that he did not 
"engage in combat."  Consequently, the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) 
does not apply.  See VAOPGCPREC 12-99.  Therefore, any 
alleged stressors in service must be independently verified, 
i.e., corroborated by objective credible supporting evidence.  

While the Board acknowledges that the RO has obtained the 
veteran's service medical records and his personnel records, 
the Board notes that the RO has not attempted to obtain 
additional service records which may serve as confirmation of 
the alleged stressor events during service.  The Board notes 
that the veteran provided several letters detailing his 
alleged stressor events, as well as testified at a November 
2007 Board hearing.  The veteran's DD 214 confirms that the 
veteran was a petroleum storage specialist, and his DA Form 
20 confirms that he had service in Vietnam from June 1967 to 
June 1968.  His DA Form 20 also indicates that he served with 
the 527th Quarter Master Company while in Vietnam.  The RO 
did not, however, request information regarding the veteran's 
assignments and his unit's history from the National Archives 
and Records Administration (NARA) or the United States Army 
and Joint Services Records Research Center (JSRRC) with the 
specificity required to verify his purported stressors.  Nor 
is it clear that the RO received all of his service personnel 
records from the National Personnel Records Center (NPRC).  A 
denial solely because of an unconfirmed stressor is improper 
if the Joint Services Records Research Center (JSRRC) has not 
confirmed that the claimed stressor cannot be verified.  See, 
c.f., VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006), and 
VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart 
ii., Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  

Additionally, a review of the record discloses that the 
veteran has not been afforded a VA examination to clarify the 
nature, severity, and etiology of his colon disability, 
claimed as adenocarcinoma of the colon, status-post sigmoid 
colon resection.  As indicated earlier, the veteran had 
verified active service in Vietnam from June 1967 to June 
1968 and, as such, he is presumed to have been exposed to the 
herbicide Agent Orange. Accordingly, the Board finds that the 
veteran should be afforded a VA examination in order to 
determine nature and etiology of the veteran's colon 
disability.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
veteran's treatment at the VA Medical 
Center in Houston, Texas from June 2005 
to the present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  With the information provided by the 
veteran at his April 2004 VA outpatient 
psychiatric evaluation, in his January 
2005 PTSD Questionnaire, and at his 
November 2007 Board hearing, review the 
file and prepare a summary of all the 
claimed stressors.  This summary must be 
prepared regardless of whether the 
veteran provides any additional 
statements.  Send this summary and a copy 
of his DD Form 214 and all associated 
service documents to the JSRRC at Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  
The JSRRC should be requested to provide 
any additional information that might 
corroborate his alleged stressors.  

3.  Request any/all additional available 
service personnel records from NARA, the 
NPRC, and the Defense Personnel Records 
Imaging System.  These agencies also 
should be requested to furnish the unit 
history for the unit to which the veteran 
was assigned in Vietnam.  

If no additional service records or unit 
histories can be found, or if they have 
been destroyed, ask for specific written 
confirmation of that fact.

4.  Following the receipt of a response 
from the JSRRC and any additional service 
personnel records, the RO should prepare 
a report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file.

5.  Following completion of the above, if 
any reported stressor is deemed verified 
by VA, schedule the veteran for a VA 
psychiatric examination to determine the 
presence and etiology of PTSD.  The RO 
should identify to the examiner the 
stressor deemed verified by VA, and the 
examiner should be requested to identify 
the stressor that serves as the basis for 
any PTSD diagnosis.  The examiner should 
also note the diagnostic criteria 
utilized to support the diagnosis under 
DSM-IV and should comment upon what 
specific symptoms are attributable to 
PTSD, as opposed to symptoms referable to 
any nonservice-connected disabilities 
(whether mental and/or physical).  

The veteran's claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.

6  Schedule the veteran for a VA 
examination by an appropriate specialist 
to determine the presence and etiology of 
his current colon disability, claimed as 
adenocarcinoma of the colon, status-post 
sigmoid colon resection.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination.  The examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that his current colon 
disability, claimed as claimed as 
adenocarcinoma of the colon, status-post 
sigmoid colon resection, is due to 
service, to include exposure to 
herbicides including Agent Orange.

7.  Then readjudicate the veteran's 
claims in light of all additional 
evidence obtained.  If these claims are 
not granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



